Citation Nr: 1233440	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  06-16 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left hip disability, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left knee disability, and if so, whether service connection is warranted.  

4.  Entitlement to an increased disability evaluation for the Veteran's right corneal scar, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to October 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Boston, Massachusetts, Regional Office (RO) which, in pertinent part, denied a TDIU.  In September 2004, the RO denied service connection for major depressive disorder.  

In December 2006, the RO denied service connection for posttraumatic stress disorder (PTSD).  In October 2007, the RO increased the evaluation for the Veteran's right corneal scar from noncompensable to 10 percent; effectuated the award as of January 10, 2007; and determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for a left shoulder disability, a left hip disability, and a left knee disability.  In April 2009, the RO reopened the Veteran's claims of entitlement to service connection for a left shoulder disability, a left hip disability, and a left knee disability and denied the claims on the merits.  
In May 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In July 2010, the Board remanded issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for a left shoulder disability, a left hip disability, and a left knee disability; service connection for a chronic acquired psychiatric disability to include depression and PTSD; and an increased evaluation for the Veteran's right corneal scar to the RO for additional action.  

In February 2012, the Appeals Management Center (AMC) granted service connection for PTSD; assigned a 70 percent evaluation for that disability; and effectuated the award as of May 18, 2006.  

As to the issues of whether new and material evidence has been received to reopen the Veteran's claims of entitlement to service connection for a left shoulder disability, a left hip disability, and a left knee disability, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

In October 2007, the Veteran submitted informal claims for service connection for a right shoulder disability and migraine headaches.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action (if needed).  In this regard, in light of the Board decision, the Veteran may, in consultation with his representative, withdraw all claims.  



FINDINGS OF FACT

1.  In December 1997, the Board denied service connection for a left shoulder disability.  The Veteran was provided with a copy of the Board's decision.  

2.  The additional documentation submitted since the December 1997 Board decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

3.  A chronic left shoulder disability was not manifested during active service or for many years after service separation.  The Veteran's left shoulder arthritis and supraspinatus tendon tear have not been objectively shown to have originated during active service.  

4.  In December 1997, the Board denied service connection for a left hip disability.  The Veteran was provided with a copy of the Board's decision.  

5.  The additional documentation submitted since the December 1997 Board decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

6.  A chronic left hip disability was not manifested during active service or for many years after service separation.  The Veteran's left hip arthritis has not been objectively shown to have originated during active service.  

7.  In April 1990, the RO denied service connection for a left knee disability.  The Veteran was informed in writing of the adverse determination and his appellate rights in June 1990.  He did not submit a NOD with the decision.  

8.  Additional VA examination documentation was received within one year of notice of the April 1990 rating decision.  It is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim.  

9.  The additional documentation submitted since the April 1990 rating decision denying service connection for a left knee disability is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  

10.  A chronic left knee disability was not manifested during active service or for many years after service separation.  The Veteran's left medial meniscal tear has not been objectively shown to have originated during active service.  

11.  The provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6009, 6025 (2008) are more favorable to the Veteran's claim than those of 38 C.F.R. § 4.79, Diagnostic Codes 6009, 6025 (2011).  

12.  The Veteran's right corneal scar has been shown to be manifested by no than active right eye symptoms including recurrent corneal scarring; erosion; opacities; several ridge-like patterns involving the epithelium throughout the cornea consistent with epithelial basement membrane dystrophy (EBMD); several superficial punctate epithelial erosions (SPEE) throughout the inferior cornea; visual acuity of 20/40; epiphora; photophobia; an intermittent foreign body sensation (FBS); and significant subjective pain and incapacity.  

13.  Service connection is currently in effect for PTSD evaluated as 70 percent disabling; chronic lumbosacral syndrome evaluated as 40 percent disabling; a right corneal scar evaluated as 20 percent disabling; right eye epiphora evaluated as 10 percent disabling; and left thumb fracture residuals evaluated as noncompensable.  The Veteran has a combined 90 percent rating.  

14.  The Veteran's service-connected disabilities of such severity as to preclude him from securing and following substantially gainful employment consistent with his education and work experience.   





CONCLUSIONS OF LAW

1.  The December 1997 Board decision denying service connection for a left shoulder disability is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left shoulder disability has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  

2.  A chronic left shoulder disability to include injury residuals, arthritis and a suprapinealis tendon tear was not incurred in or aggravated by active service and arthritis may not be presumed to have originated during such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2011).  

3.  The December 1997 Board decision denying service connection for a left hip disability is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left hip disability has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  

4.  A chronic left hip disability to include injury residuals and arthritis was not incurred in or aggravated by active service and arthritis may not be presumed to have originated during such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2011).  

5.  The April 1990 rating decision denying service connection for a left knee disability is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left knee disorder has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2011).  

6.  A chronic left knee disability to include injury residuals and a medial meniscus tear was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2011).  

7.  The criteria for a 20 percent evaluation for the Veteran's right corneal scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a) (2011).  

8.  The criteria for a separate 10 percent evaluation for the Veteran's right eye epiphora have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.84a, Diagnostic Code 6025 (2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a) (2011).  

9.  A TDIU is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applications to Reopen

A final Board decision is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error or unless new and material evidence is presented.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156, 20.1100 (2011).  

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of the Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2011).  

The provisions of 38 C.F.R. § 3.156 (2011) direct, in pertinent part, that:

  (a)  General.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

  (b)  Pending claim.  New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board of Veterans Appeals without consideration in that decision in accordance with the provisions of § 20.1304(b)(1) of this chapter), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  

The provisions of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The United States Court of Appeals for Veterans Claims (Court) has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In making the determination of materiality, "the Board is precluded from considering the credibility of the newly submitted evidence; strictly for purposes of determining whether new and material evidence has been presented, the Board must presume that the newly submitted evidence is credible."  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (citing Justus v. Principi, 3 Vet. App. 510, 513 (1992)).  

In applying 38 C.F.R. § 3.156(b), the Court has clarified that: 

When a claim is filed and the RO renders an adverse decision, the claimant has the right to disagree with that decision by filing an NOD within one year from the date of mailing of notice of the decision.  38 U.S.C. § 7105(b)(1).  However, "[n]ew and material evidence received prior to the expiration of the appeal period ... will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period."  Muehl v. West, 13 Vet. App. 159, 161 (1999); see also Bond v. Shinseki, 659 F.3d 1362, 1368-69 (Fed.Cir.2011).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Left Shoulder and Left Hip Disabilities - the Prior Board Decision

In December 1997, the Board determined that the Veteran had not submitted well-grounded claims of entitlement to service connection for both a left shoulder disability and a left hip disability and denied the claims.  The Veteran and his accredited representative were provided with copies of the decision.  

The evidence upon which the Board formulated its decision may be briefly summarized.  Naval clinical documentation dated in September 1978 indicates that the Veteran complained of left clavicular and left humeral pain after being struck by a military truck.  Treating medical personnel observed that the Veteran sustained left arm and chest contusions.  Impressions of acromioclavicular joint area soft tissue injury and multiple contusions were advanced.  The report of his October 1979 physical examination for service separation reflects that no left upper or left lower extremity abnormalities were identified.  An October 1990 treatment record states that the Veteran complained of left shoulder pain and locking.  An impression of "probable left shoulder degenerative rotator cuff disease" was advanced.  The report of an April 1991 VA examination for compensation purposes notes that the Veteran complained of pain involving the entire left half of his body.  He presented a history of having been struck by a truck in 1977 and thrown many feet.  The Veteran was diagnosed with a "history of left hemicorporeal pain [with a negative] exam."  The transcript of an April 1992 hearing before a VA hearing officer conveys that the Veteran testified that: he had been hit by a truck during active service; thrown 50 to 100 feet; and sustained chronic left shoulder and left hip injuries manifested by pain, numbness, and joint limitation of motion.  The report of a November 1996 VA examination for compensation purposes states that the Veteran was diagnosed with "chronic arthritis of left hip and left shoulder of obscure etiology (?previous trauma ?[human immunodeficiency virus (HIV)] disease)."  

All new and material evidence pertaining to the issues of service connection for both a left shoulder and a left hip disorder prior to the issuance of the December 1997 Board decision was considered by the Board.  Therefore, the decision is final.  38 C.F.R. § 3.156(b) (2011).  

New and Material Evidence 

The evidence received since the December 1997 Board decision consists of photocopies of the Veteran's service treatment records; VA clinical and examination documentation; Social Security Administration (SSA) documentation; photographs; the transcripts of a September 2009 VA Decision Review Officer (DRO) hearing and the May 2010 hearing before the undersigned Veterans Law Judge sitting at the RO; and written statements from the Veteran.  A January 2006 VA treatment record states that the Veteran complained of worsening diffuse musculoskeletal pain "following [motor vehicle accident] several years ago including left shoulder injury complicated by adhesive capsulitis."  An impression of "chronic musculoskeletal pain worsening in shoulders and knees" was advanced.  A March 2007 VA treatment record states that the Veteran reported "ongoing problems with diffuse pain (predominately on entire left side of his body) which he attributes to vehicle accident decades ago."  At the May 2010 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he had been told that he had a left hip hairline fracture and received ongoing treatment for his left shoulder and left hip symptoms.  

The Veteran's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007).  The Veteran's testimony includes new assertions that he has received ongoing treatment for chronic left shoulder and left hip disabilities since his inservice motor vehicle accident.  The Board finds that the Veteran's testimony is credible.  The cited VA treatment records show ongoing treatment for left shoulder adhesive capsulitis and chronic pain affecting the left shoulder and left hip.  The VA clinical documentation and the Veteran's hearing testimony constitute new and material evidence in that they are of such significance that they raise a reasonable possibility of substantiating the Veteran's claims for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claims of entitlement to service connection for both a left shoulder disability and a left hip disability are reopened.  

Left Knee Disorder - Prior RO Decision

In April 1990, the RO denied service connection for a knee disability as the claimed disorder was "not shown by the evidence of record."  The Veteran was informed in writing of the adverse determination and his appellate rights in June 1990.  He did not submit a notice of disagreement (NOD) with the decision.  

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records related that he was struck by a truck in September 1978.  The documentation does not refer to a chronic left knee disability.  

38 C.F.R. § 3.156(b) (2011)

The Board notes that the report of the April 1991 VA examination for compensation purposes was received within a year of the notice of the April 1990 rating decision.  While the Veteran complained of pain involving the entire left half of his body, the examination report indicates that he was diagnosed with a "history of left hemicorporeal pain [with a negative] exam."  No chronic left knee disability was diagnosed at that time.  In the absence of such a diagnosis, the April 1991 VA examination report does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection and therefore is not new and material evidence.  Accordingly, the Board finds that the April 1990 rating decision is final.  

New and Material Evidence 

The additional documentation received since the April 1990 RO decision consists of photocopies of the Veteran's service treatment records; VA clinical and examination documentation; SSA documentation; photographs; the transcripts of an April 1992 hearing before a VA hearing officer, the September 2009 DRO hearing; and the May 2010 hearing before the undersigned Veterans Law Judge sitting at the RO; and written statements from the Veteran.  A February 2003 VA orthopedic treatment record states that the Veteran complained of left knee "difficulty."  He presented a history of having injured his left knee in an inservice motor vehicle accident.  On examination of the left knee, the Veteran exhibited medial joint line tenderness and snapping.  A January 2006 VA treatment record states that an impression of "chronic musculoskeletal pain worsening in the shoulders and the knees" was advanced.  An April 2006 VA treatment record notes that a contemporaneous magnetic resonance imaging (MRI) study of the left knee revealed a medial meniscal tear.  At the May 2010 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he received ongoing treatment for his left knee disability.  

The Veteran's testimony includes new assertions that he has received ongoing treatment for a chronic left knee disability attributable to his inservice motor vehicle accident.  The Board finds that the Veteran's testimony is credible.  The cited VA treatment records show ongoing treatment for chronic left knee pain and a left medial meniscal tear.  The VA clinical documentation and the Veteran's hearing testimony constitute new and material evidence in that they are of such significance that they raise a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for a left knee disability is reopened.  

Service Connection

The Veteran advances that he sustained chronic left shoulder, left hip, and left knee disabilities during active service when he was struck by a military truck in September 1978.  

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis (degenerative joint disease) becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2011).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records indicate that the Veteran was struck by a "six-by" (a three-axle truck) in September 1978.  Clinical documentation dated in September 1978 states that the Veteran complained of left clavicle, left rib, and left humerus pain after being hit by the truck.  Treating military medical personnel observed that the Veteran sustained abrasions and contusions.  

On examination, the Veteran exhibited a left medial clavicular area abrasion with associate swelling and tenderness.  Contemporaneous X-ray studies of the left shoulder, clavicle, humerus, and ribs were negative for fractures.  The Veteran was diagnosed with "multiple contusion and abrasions" and placed on light duty.  A September 28, 1978, treatment record conveys that the Veteran complained of left shoulder pain.  An assessment of "unresolved soft tissue inj[ury] to [acromioclavicular] joint area" was advanced.  At his October 1979 physical examination for service separation, the Veteran was reported to exhibited normal upper and lower extremities.  

An April 1984 VA treatment record states that the Veteran complained of chronic left upper extremity pain since being struck by a truck during active service.  Assessments of "no anatomic syndrome compatible [with the patient's symptoms] and physical findings" and "possible back strain" were advanced.   

In his March 1987 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran advanced that he sustained chronic left shoulder, left hip, and left knee disabilities when he was struck by a truck in 1977 during active service.  

A May 1987 VA treatment record notes that the Veteran complained of left sided back and joint pain after he was "hit in [motor vehicle accident] 1979."  An assessment of low back pain was advanced.  

An October 1990 treatment record states that the Veteran complained of left shoulder pain and locking.  An impression of "probable left shoulder degenerative rotator cuff disease" was advanced.  

At an April 1991 VA examination for compensation purposes, the Veteran complained of pain involving the left neck and "the left half of the rest of his body."  He reported that he had been hit by a truck in 1977 during active service; thrown many feet; rendered unconscious; and subsequently told that he has sustained a "hairline fracture of the left hip.  The Veteran was diagnosed with a "history of left hemicorporeal pain [with a negative] exam."  

At the April 1992 hearing before a VA hearing officer, the Veteran testified that: he had been hit on his left side by a truck during active service; thrown 50 to 100 feet; and sustained chronic back, left shoulder, and left hip injuries manifested by pain, numbness, and joint limitation of motion.  He stated that he had experienced chronic left shoulder and hip pain since active service which a physician related to his inservice trauma.  The Veteran denied sustaining any post-service left shoulder or left hip trauma.  

At a November 1996 VA examination for compensation purposes, the Veteran complained of chronic left shoulder and left hip pain.  He presented a history of left shoulder and left hip pain since 1978 when he was struck on the left side by a truck in Japan.  The Veteran was diagnosed with "chronic arthritis of left shoulder and left shoulder of obscure etiology (?previous trauma ?HIV disease)."  

A November 2002 VA treatment record conveys that the Veteran presented a history of chronic left shoulder and knee pain "since he was hit by a truck in 1978" during active service.  A February 2003 VA orthopedic evaluation reports that the Veteran presented a history of sustaining back and left knee injuries as the result of an inservice motor vehicle accident.  

A February 2003 VA orthopedic treatment record states that the Veteran complained of left knee "difficulty."  He presented a history of having injured his left knee in an inservice motor vehicle accident.  On examination of the left knee, the Veteran exhibited medial joint line tenderness and snapping.  

In a July 2004 written statement, the Veteran asserted that: 

[I]n 1978, while stationed in Okinawa, Japan, I was hit by a five ton truck where I sustained severe injuries to my neck, shoulder, upper and lower back, left hip and my left knee.  [When] I was honorably discharged after the time of this discharge I was on and off treated for these injuries at various VA hospitals.  

At an August 2004 VA psychiatric examination for compensation purposes, the Veteran reported that: he had been hit by a five ton military truck during active service; was hospitalized for one day and off duty for a month; and subsequently experienced chronic shoulder, hip, and knee "problems."  

A December 2005 VA treatment record states that the Veteran complained of diffuse chronic left shoulder and left knee pain "associated with [a motor vehicle accident] many years ago."  A January 2006 VA treatment record states that the Veteran complained of worsening diffuse musculoskeletal pain "following [motor vehicle accident] several years ago including left shoulder injury complicated by adhesive capsulitis."  An impression of "chronic musculoskeletal pain worsening in shoulders and knees" was advanced.  

A March 2006 VA physical therapy record indicates that the Veteran "reports onset of symptoms 1978 when hit by a 5 ton truck in Okinawa, Japan  impact on l[eft] side with chronic pain ever since."  The Veteran was noted to receive treatment for left shoulder adhesive capsulitis and left knee chondrocalcinosis.  An April 2006 VA treatment record states that the Veteran complained of bilateral shoulder and left knee pain.  Contemporaneous MRI studies of the left shoulder and the left knee revealed a left supraspinatus tendon tear and a left medial meniscus tear.  

At a November 2006 VA PTSD examination for compensation purposes, the Veteran reported that he had been struck on the "left skeletal area" including the shoulder and the knee by a five ton truck during active service

VA clinical documentation dated in March 2007 VA treatment record states that the Veteran reported "ongoing problems with diffuse pain (predominately on entire left side of his body) which he attributes to vehicle accident decades ago."  He clarified that "after the accident, he was told that he had no fractures, but years later was seen at the Boston VA by Dr. C. and told that he had a hairline left hip [fracture]."  

VA clinical documentation dated in May 2007 indicates that the Veteran underwent arthroscopic surgery for his left medial meniscal tear.  

At a May2010 VA PTSD examination for compensation purposes, the Veteran reported that he had sustained severe shoulder, left hip, and left knee injuries when he was struck by a five ton truck and undergone May 2010 left knee surgery "related to the crash."  

At the May 2010 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that he had been told that he had a left hip hairline fracture and received ongoing VA treatment for his left shoulder, left hip, and left knee symptoms.  The Veteran submitted a photocopy of an undated photograph purporting to show him with his left arm in a sling.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran's service treatment records indicate that he was struck by a large military truck in September 1978 and sustained significant trauma to the left side of his body including the left shoulder contusions and abrasions.  The report of his October 1979 physical examination for service separation notes that the Veteran exhibited no upper or lower extremity abnormities.  The Board acknowledges that service connection has been established for both PTSD and lumbosacral syndrome secondary to the September 1978 motor vehicle accident.  Post-service clinical documentation conveys that the Veteran complained of chronic left shoulder, left hip, and left knee pain since approximately 1984 which has been variously diagnosed as left shoulder arthritis, left shoulder adhesive capsulitis, and a left supraspinatus tendon tear; left hip arthritis; and left knee chondrocalcinosis and a left medial meniscal tear, respectively.  

The Veteran asserts that the claimed disorders are related to the trauma arising from being struck by a large military truck during active service.  The Veteran's statements as to having sustained left shoulder, left hip, and left knee trauma and pain as the result of being struck by a truck during active service are competent, credible, and consistent with the service treatment records.  However, to the extent that the Veteran alleges that a relationship exists between his inservice trauma and his chronic left shoulder, left hip, and left knee disabilities, the Board finds that his statements are not supported by any objective clinical evidence and the objective evidence actually provides evidence against this finding, indicting problems that began well after service with no connection to service.  The treatment records following service provide particularly negative evidence against these claims, indicating treatment for other problems with no problems associated with the disabilities at issue, providing highly probative factual evidence against these claims.

The Veteran has not alleged that he is a medical professional.  In addressing whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's chronic left shoulder, left hip, and left knee disabilities are due to his inservice trauma is too complex to be addressed by a layperson.  Such etiological opinions are not amenable to observation alone.  Rather, such relationships are a subject for medical professionals.  Hence, the Veteran's opinion of the etiology of his current left shoulder, left hip, and left knee disabilities is not competent evidence sufficient to establish service connection for the claimed disabilities.  In the absence of such evidence, the Board concludes that service connection for chronic left shoulder, left hip, and left knee disabilities is not warranted.  

Right Corneal Scar - Historical Review

A February 1977 naval treatment record states that the Veteran complained of right eye pain after he was struck in the eye with the exhaust from a forklift.  The Veteran was diagnosed with a right corneal abrasion.  The report of a December 1992 VA examination for compensation purposes states that the Veteran was diagnosed with a right corneal scar.  In May 1993, the RO established service connection for a right corneal scar; assigned a noncompensable evaluation for that disability; and effectuated the award as of May 2, 1991.  

The report of an April 2007 VA eye examination for compensation purposes notes that the Veteran was diagnosed with "recurrent corneal erosion syndrome with corneal scarring, reduced vision, pain, and epiphora more likely than not attributed to military experience."  In October 2007, the RO increased the evaluation for the Veteran's right corneal scar from noncompensable to 10 percent and effectuated the award as of January 10, 2007.  

Increased Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  On and before December 9, 2008, the rating schedule directed that a chronic unhealed eye injury was to be evaluated from 10 percent to 100 percent disabling for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimal evaluation of 10 percent was warranted during active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008).  

Central visual acuity with vision of 20/40 or better in both eyes warrants assignment of a noncompensable evaluation.  38 C.F.R. § 4.84a, Diagnostic Code 6066 (2008).   

A 10 percent evaluation was warranted for unilateral epiphora (interference with the lacrimal duct from any cause).  A 20 percent evaluation required bilateral epiphora.  38 C.F.R. § 4.84a, Diagnostic Code 6025 (2008).  

On December 10, 2008, the Secretary of VA amended the portions of the Schedule For Rating Disabilities applicable to eye disabilities including unhealed eye injuries and epiphora.  Under the amended rating schedule, a 10 percent evaluation is warranted for an unhealed eye injury with incapacitating episodes having a total duration of at least one week, but less than 2 weeks during the past 12 months.  A 20 percent evaluation requires incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 40 percent evaluation requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.79, Diagnostic Code 6009 (2011).  

Unilateral disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc.) warrant a 10 percent evaluation.  A 20 percent evaluation requires bilateral involvement.  38 C.F.R. § 4.79, Diagnostic Code 6025 (2011).  

The Court had clarified that "where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to appellant should ... apply unless Congress provided otherwise or permitted the Secretary ... to do otherwise and the Secretary did so."  Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent opinion dated April 10, 2000, the General Counsel of the VA concluded that when a provision of the rating schedule is amended while a claim for an increased evaluation under that provision is pending, the Board should first determine whether the amended regulation is more favorable to the veteran.  If so, the retroactive application of the amended regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) which provides that the VA may award an increased evaluation based on a change in the regulation retroactive to, but no earlier than, the effective date of the amended regulation.  In such situations, the Board should apply the prior version of the regulation for the period prior to the amendment and utilize the amended regulation for the period on and after the effective date.  VAOPGPREC 3-2000 (Apr. 10, 2000).   

The Board will consider the Veteran's claim under the provisions of 38 C.F.R. § 4.84a, Diagnostic Codes 6009, 6025 as the criteria is less specific and generally more favorable to the Veteran's claim than those of 38 C.F.R. § 4.79, Diagnostic Codes 6009, 6025 (2011).  Cohen v. Brown, 10 Vet. App. 128, 139 (1997); Fugere v. Derwinski, 1 Vet. App. 103, 109 (1990).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

At the April 2007 VA eye examination for compensation purposes, the Veteran complained of right eye intermittent FBS, pain of 8/10 on the pain scale; photophobia; decreased vision, flashes, floaters, pain, itching, and epiphora.  On examination of the right eye, the Veteran exhibited a "circular anterior stromal scar within the pupillary margin at 9 o'clock with additional anterior stromal/Bowman's level linear and patch opacities;" visual acuity correctable to 20/30; and amblyopia.  An April 2007 addendum to the examination report states that:

Corneal scarring right eye with picture consistent recurrent corneal erosion syndrome.  It is more likely than not that the patient's experience of corneal abrasions while in the military service at least exacerbated if not created his chronic painful problem.  The corneal picture right eye is suggestive of abnormal epithelial basement membrane complex with poor epithelial adhesion leading to spontaneous recurrent erosions.  This problem puts him at increased risk for infection, inflammation; and further scarring and disabling effect.  

An impression of "recurrent corneal erosion syndrome with corneal scarring, reduced vision, pain, and epiphora" was advanced.  

An August 2008 VA ophthalmological evaluation notes that the Veteran complained of chronic right eye irritation.  On examination of the right eye, the Veteran exhibited an "obvious stromal scar temporal to the central pupil area;" several ridge-like patterns involving the epithelium throughout the cornea consistent with EBMD; several SPEE throughout the inferior cornea; and visual acuity of 20/40.  

At the May 2010 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that his service-connected right eye disability is manifested by eye pain; excessive watering, light sensitivity; blurred vision; and dry eye requiring use of an ointment and eye drops.  

The Veteran's sustained a chronic right corneal injury during active service which was found to be active; symptomatic; and essentially unhealed on the most recent VA evaluations of record.  The Veteran's right corneal scar has been shown to be manifested by no than active right eye symptoms including recurrent corneal scarring; erosion; opacities; several ridge-like patterns involving the epithelium throughout the cornea consistent with EBMD; several superficial SPEE throughout the inferior cornea; visual acuity of 20/40; epiphora; photophobia; an intermittent FBS; and significant subjective pain and incapacity.  Such active symptomatology warrants assignment of a 20 percent evaluation and no higher under the provisions of 38 C.F.R. § 4.84a, Diagnostic Code 6009 (2008) and a separate 10 percent evaluation and no higher under 38 C.F.R. § 4.84a, Diagnostic Code 6025 (2008), during the pendency of this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has also evaluated whether the Veteran's claim should be referred for consideration of his entitlement to an extra-schedular evaluation for his service-connected right eye disability under 38 C.F.R. § 3.321(b)(1) (2011).  The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.  Thun v. Peake, 22 Vet App 111 (2008).  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right eye disability with the established criteria found in 38 C.F.R. § 4.84a, Diagnostic Codes 6009, 6025 (2008) reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  Therefore, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2011) is not warranted.  

TDIU

The issue of TDIU was not specifically appealed by the Veteran to the Board.  However, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, it clearly has within the context of the increased rating claim for eye, which is before the Board at this time.  The Board can, therefore, address this issue at this time.  In light of the findings of the Board, further development by the RO is not warranted. 
  
Total ratings for compensation purposes may be assigned where the combined schedular rating for the Veteran's service-connected disability or disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to render the Veteran unemployable without regard to either his advancing age or the presence of any nonservice-connected disorders.  38 U.S.C.A. § 155 (West 2002); 38 C.F.R. §§ 3.340, 3.341 (2011).  The provisions of 38 C.F.R. § 4.16(a) (2011), provide, in pertinent part, that: 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: Provided That, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  ...  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  

Service connection is currently in effect for PTSD evaluated as 70 percent disabling; chronic lumbosacral syndrome evaluated as 40 percent disabling; a right corneal scar evaluated as 20 percent disabling; right eye epiphora evaluated as 10 percent disabling; and left thumb fracture residuals evaluated as noncompensable.  The Veteran has a combined 90 percent rating.  

In his November 2002 Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he was last employed on a full time basis in 1988 and had completed the eleventh grade. 

At a January 2012 VA examination for compensation purposes, the examiner concluded that the Veteran's psychiatric disability was productive of total occupational impairment.  

The Veteran's service-connected disabilities meet the schedular requirement under 38 C.F.R. § 4.16(a).  His PTSD alone has been found to be productive of total occupational impairment.  Accordingly, the Board concludes that a TDIU is now warranted.  

Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  The Board observes that VA issued several VCAA notices to the Veteran including a September 2003 notice which informed him of the evidence generally needed to support a claim of entitlement to service connection, an increased evaluation, and a TDIU and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The September 2003 VCAA notice was issued to the Veteran prior to the January 2004 rating decision from which the instant appeal arises.  The Veteran's claims were readjudicated in the April 2009 statement of the case (SOC) and multiple supplemental statements of the case (SSOC) issued to the Veteran.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  In this regard, the Board notes the complex nature of the Veteran's eye problem.  However, the Board notes that it has granted a TDIU in the instant appeal and seeks to not unduly delay the instant decision due to unnecessary development of the record.  Simply stated, additional remands and examinations in this case would only delay the full adjudication and award of the TDIU finding, which does not serve the interests of the Veteran on the VA.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO and before a DRO.  The hearing transcripts are of record.  The Veteran was afforded multiple VA eye examinations.  The examination reports are of record.  In May 2012, the Board remanded the Veteran's appeal so that SSA records could be obtained.  SSA documentation has been incorporated into the record.  As such, the Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).

All identified and available relevant VA and private documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

ORDER

The Veteran's application to reopen his claim of entitlement to service connection for a left shoulder disability is granted.  

Service connection for a left shoulder disability to include injury residuals, arthritis, and a left supraspinatus tendon tear is denied.   

The Veteran's application to reopen his claim of entitlement to service connection for a left hip disability is granted.  

Service connection for a left hip disability to include injury residuals and arthritis is denied.  

The Veteran's application to reopen his claim of entitlement to service connection for a left knee disability is granted.  

Service connection for a left knee disability to include injury residuals, arthritis, and a left medial meniscal tear is denied.  

A 20 percent evaluation for the Veteran's right corneal scar is granted subject to the law and regulations governing the award of monetary benefits.  

A separate 10 percent evaluation for the Veteran's epiphora is granted subject to the law and regulations governing the award of monetary benefits.  

A TDIU is granted subject to the law and regulations governing the award of monetary benefits.  


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


